              Case 18-70150-wlh                 Doc        Filed 08/02/19 Entered 08/02/19 10:29:45                                       Desc Main
                                                            Document     Page 1 of 9



Fill in this information to identify the case:


Debtor 1              CLAIRE SIMONETTE ALEXANDER-DOWELL

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the Northern                             District of   Georgia
                                                                                           (State)

Case number           18-70150-WLH


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                        12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

     Name of creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper                           Court claim no. (if known):         10-1

                                                                                          Date of payment change:
                                                                                          Must be at least 21 days after date of
                                                                                          this notice
                                                                                                                                            09/01/2019

 Last four digits of any number you
 use to identify the debtor’s account: XXXXXX4385                                         New total payment:
                                                                                          Principal, interest, and escrow, if any              $867.43

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtor’s escrow account payment?
       [ ] No

       [X] Yes.Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.Describe the basis
             for the change. If a statement is not attached, explain why:


           Current escrow payment:            $337.04                                                New escrow payment :       $357.46


Part 2:         Mortgage Payment Adjustment

2.     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s
       variable-rate note?
       [X] No
       [ ] Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
             explain why:

              Current interest rate:                                        %                        New interest rate:                    %

              Current principal and interest payment:        $                                       New principal and interest payment:       $

Part 3:         Other Payment Change
3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      [X] No
      [ ] Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
           (Court approval may be required before the payment change can take effect.)


           Reason for change:


           Current mortgage payment:                $                                                New mortgage payment:          $




Official Form 410S1                               Notice of Mortgage Payment Change                                                       page 1
            Case 18-70150-wlh                  Doc     Filed 08/02/19 Entered 08/02/19 10:29:45                       Desc Main
                                                        Document     Page 2 of 9



 Debtor 1           CLAIRE SIMONETTE ALEXANDER-DOWELL                               Case number (if known) 18-70150-WLH
                    First Name Middle Name Last Name



Part 4:          Sign Here



The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.


Check the appropriate box.


    [ ] I am the creditor.
    [X] I am the creditor’s authorized agent



I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



X     /s/Lindsey Morales                                                                Date       7/8/2019
      Signature



Print:        Lindsey                                                 Morales             Title    Authorized Agent
                First Name            Middle Name                     Last Name

Company: McCalla Raymer Leibert Pierce, LLC




Address       1544 Old Alabama Road
               Number      Street


               Roswell                         GA                      30076
               City                            State                   ZIP Code


Contact phone       702-906-0053                                                           Email     Lindsey.Morales@mccalla.com




Official Form 410S1                             Notice of Mortgage Payment Change                                     page 2
 Case 18-70150-wlh              Doc    Filed 08/02/19 Entered 08/02/19 10:29:45                 Desc Main
                                        Document     Page 3 of 9




                                                             Bankruptcy Case No.:     18-70150-WLH
  In Re:                                                     Chapter:                 13
                                                             Judge:                  Wendy L. Hagenau

      CLAIRE SIMONETTE ALEXANDER-DOWELL




                                          CERTIFICATE OF SERVICE

            I, Lindsey Morales, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell, GA 30076,
 certify:

            That I am, and at all times hereinafter mentioned, was more than 18 years of age;

         That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
 PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
 regular United States Mail, with proper postage affixed, unless another manner of service is expressly
 indicated:

 CLAIRE SIMONETTE ALEXANDER-DOWELL
 3548 ROSEBUD PARK COURT
 SNELLVILLE, GA 30039


 KAREN KING
 KING & KING LAW LLC                                                                  (Served Via ECF Notification)
 215 PRYOR STREET SW,
 ATLANTA, GA 30303


 NANCY J WHALEY                                                                       (Served Via ECF Notification)
 303 PEACHTREE CENTER AVENUE, SUITE 120 SUNTRUST GARDEN PLAZA
 ATLANTA, GA 30303




            I CERTIFY UNDER PENALTY OF        PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed on:    July 03, 2019
                 8/2/2019               By:     /s/Lindsey Morales
                                                Lindsey Morales
                                                 Authorized Agent
           Case 18-70150-wlh                 Doc         Filed 08/02/19 Entered 08/02/19 10:29:45 Desc Main
                                                          Document     Page 4 of 9 05/15/2019    OUR INFO
                                                                                                                            ONLINE:
                          8950 Cypress Waters Blvd.
                          Coppell, TX 75019                                                                                 www.mrcooper.com

                                                                                                                            YOUR INFO
                                                                                                                            LOAN NUMBER


                                                                                                                            CASE NUMBER
                                                                                                                            1870150

                                                                                                                            PROPERTY ADDRESS
  CLAIRE DOWELL                                                                                                             3548 ROSEBUD PARK CT
                                                                                                                            SNELLVILLE,GA 30039
  3548 ROSEBUD PARK CT
  SNELLVILLE,GA 30039




    Dear CLAIRE DOWELL,

    Why am I receiving this letter?
    An escrow analysis was performed on the above referenced account.

    What do I need to know?
    Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow
    account disclosure statement is for informational purposes only and should not be construed as an
    attempt to collect a debt.

    What do I need to do?
    If you are represented by an attorney in your bankruptcy, please forward a copy of this letter to such
    attorney and provide such attorney’s name, address and telephone number to us.

    If you have any questions, please call our Bankruptcy Department at 877-343-5602. Our hours of
    operation are Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at
    www.mrcooper.com for more information.

    Sincerely,

    Mr. Cooper
    Bankruptcy Department

    Enclosure: Escrow Account Disclosure Statement




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr. Cooper.
Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.



DOL
Case 18-70150-wlh   Doc   Filed 08/02/19 Entered 08/02/19 10:29:45   Desc Main
                           Document     Page 5 of 9
Case 18-70150-wlh   Doc   Filed 08/02/19 Entered 08/02/19 10:29:45   Desc Main
                           Document     Page 6 of 9
           Case 18-70150-wlh               Doc           Filed 08/02/19 Entered 08/02/19 10:29:45                        Desc Main
                                                          Document     Page 7 of 9
The change in your escrow payment** may be based on one or more of the following factors:
Payment(s)                                         Taxes                                              Insurance
● Monthly payment(s) received were less than       ● Tax rate and/or assessed value changed           ● Premium changed
  or greater than expected                         ● Exemption status lost or changed                 ● Coverage changed
● Monthly payment(s) received earlier or later     ● Supplemental/Delinquent tax paid                 ● Additional premium paid
  than expected                                    ● Paid earlier or later than expected              ● Paid earlier or later than expected
● Previous overage returned to escrow              ● Tax installment not paid                         ● Premium was not paid
                                                   ● Tax refund received                              ● Premium refund received
                                                   ● New tax escrow requirement paid                  ● New insurance escrow requirement paid
                                                                                                      ● Force placed insurance premium paid
                                            Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 03/19 through 08/19. This statement itemizes your actual escrow
account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and balances for
the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior year. By
comparing the actual escrow payment with the previous projections listed, you can determine where a difference may have occurred. When
applicable, the letter "E" beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.

Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
(RESPA), the lowest monthly balance in your escrow account should be no less than $655.08 or 1/6th of the total annual projected disbursement
from your escrow account, unless your mortgage documents or state law specifies otherwise. Your projected estimated lowest account balance of
$655.08 will be reached in October 2019. When subtracted from your minimum required balance of $655.08, an Escrow Shortage results in the
amount of $0.00. These amounts are indicated with an arrow (<).

This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing date are
included in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due
after the filing of your bankruptcy case.

           Projected       Actual         Projected           Actual                   Description                Projected                Actual
 Month     Payment        Payment       Disbursement       Disbursement                                            Balance                Balance
                                                                                           Start                      $0.00                 $0.00
 03/19          $0.00      $976.50               $0.00       $2,218.46    *              Esc pay adj                   $0.00            ($1,241.96)
 04/19          $0.00         $0.00              $0.00          $59.84    *             BORR PAID MI                   $0.00            ($1,301.80)
 04/19          $0.00         $0.00              $0.00       $1,469.00    *             HAZARD SFR                     $0.00            ($2,770.80)
 05/19          $0.00     $3,324.24 E            $0.00           $0.00        Anticipated Payments 08/18-05/19         $0.00               $553.44
 05/19          $0.00         $0.00              $0.00          $29.92   E              BORR PAID MI                   $0.00               $523.52
 06/19          $0.00      $337.04               $0.00          $29.92   E              BORR PAID MI                   $0.00               $830.64
 07/19          $0.00      $337.04               $0.00          $29.92   E              BORR PAID MI                   $0.00              $1,137.76
 08/19          $0.00      $337.04               $0.00          $29.92   E              BORR PAID MI                   $0.00              $1,444.88
 Total         $0.00     $5,311.86               $0.00       $3,866.98                     Total                      $0.00             $1,444.88
           Projected                      Projected                                    Description                  Current     Required Balance
 Month     Payment                      Disbursement                                                               Balance             Projected
                                                                                           Start                  $1,444.88            $1,444.88
 09/19       $357.46                           $29.92                                 BORR PAID MI                 $1,772.42             $1,772.42
 09/19      $1,016.55                           $0.00                                   BK ADJ                     $2,788.97             $2,788.97
 10/19       $357.46                           $29.92                                 BORR PAID MI                 $3,116.51             $3,116.51
 10/19          $0.00                       $2,461.43                                 COUNTY TAX                    $655.08               $655.08<
 11/19       $357.46                           $29.92                                 BORR PAID MI                  $982.62               $982.62
 12/19       $357.46                           $29.92                                 BORR PAID MI                 $1,310.16             $1,310.16
 01/20       $357.46                           $29.92                                 BORR PAID MI                 $1,637.70             $1,637.70
 02/20       $357.46                           $29.92                                 BORR PAID MI                 $1,965.24             $1,965.24
 03/20       $357.46                           $29.92                                 BORR PAID MI                 $2,292.78             $2,292.78
 04/20       $357.46                           $29.92                                 BORR PAID MI                 $2,620.32             $2,620.32
 05/20       $357.46                           $29.92                                 BORR PAID MI                 $2,947.86             $2,947.86
 05/20          $0.00                       $1,469.00                                 HAZARD SFR                   $1,478.86             $1,478.86
 06/20       $357.46                           $29.92                                 BORR PAID MI                 $1,806.40             $1,806.40
 07/20       $357.46                           $29.92                                 BORR PAID MI                 $2,133.94             $2,133.94
 08/20       $357.46                           $29.92                                 BORR PAID MI                 $2,461.48             $2,461.48
 Total     $5,306.07                        $4,289.47                                      Total                  $2,461.48             $2,461.48




Bankruptcy Adjustment - The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement
may contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof
of claim to be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the
escrow account as allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount
of escrow funds owed in the proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be
collected through the escrow shortage or surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the
proof of claim escrow funds are listed as a credit to reach the required minimum account balance.
           Case 18-70150-wlh               Doc        Filed 08/02/19 Entered 08/02/19 10:29:45                       Desc Main
                                                       Document     Page 8 of 9


You will receive an Annual Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle.
However, you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your
previous servicer, please refer to that statement for comparison purposes. If you have any questions, your Dedicated Loan Specialist is Sandra
Gonzalez and can be reached at (866) 316-2432 or via mail at the address listed above. Our hours of operation are Monday through Friday from 8
a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.

Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.
Case 18-70150-wlh   Doc   Filed 08/02/19 Entered 08/02/19 10:29:45   Desc Main
                           Document     Page 9 of 9
